Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-11, 13-18, 47, 49, and 51-52 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 15, 47, and 49, the combination of limitations involving, transmitting one or more of at least two pieces of reporting information comprising two of Synchronization Signal (SS) block-based beam reporting, Channel State Information Reference Signal (CSI-RS)- based beam reporting, and Channel State Information (CSI) reporting, wherein the transmitting the one or more of the at least two pieces of reporting information comprises: in the case that uplink channel resource is sufficient to carry a first reporting information and parts of contents in a second reporting information, using the uplink channel resource to carry, and transmit, the first reporting information and parts of the contents in the second reporting information when there is resource conflict, among other claim limitations, are non-obvious over the prior art. 
The closest prior art of record Si et al. (US 20170070277 A1) teaches  in Par. 0168 that when an instance of BI (beam index) occurs in the same subframe as CQI, PMI, and/or RI, CQI, PMI and/or RI are dropped; Newly found prior art HARRISON et al. (US 20180279293 A1) teaches  in Par. 0325 that if maximum payloads of 22 bits or less and at most 2 distinct PUCCH transmissions can be used, a first transmission identifies at least a beam index and RI and/or CRI, while a second transmission identifies CQI, beam power, and beam rotation, but Si-HARRISON do not teach an uplink channel resource carrying a first reporting information and parts of contents in a second reporting information, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416